Citation Nr: 1719519	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-13 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hearing loss of the left ear.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1970 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is of record.  

This matter was previously before the Board in March 2015, at which time the Board granted the claim for service connection for tinnitus, denied the claim for service connection for hearing loss of the right ear, and remanded the issue of service connection for hearing loss of the left ear for additional development, which has been completed.  


FINDING OF FACT

A left ear hearing loss disability was not shown during service or within one year following discharge from service, and the most probative evidence indicates the current left ear hearing loss disability is not related to service. 


CONCLUSION OF LAW

The criteria for establishing service connection hearing loss of the left ear have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter in January 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, a private treatment record, and VA examination reports. The Veteran also submitted lay statements.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, an addendum VA medical opinion was provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  





II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331,    1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in       § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from      date of termination of active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater;           or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

"[W]hen audiometric test results at a veteran's separation from service do not    meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability  by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of abnormal hearing.  Id. at 157.

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,     there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt     to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that during his military service he encountered severe noise exposure as a result of listening to Morse code for several hours a day. At the outset, the Board notes the record reflects the Veteran has a current left ear hearing loss disability in accordance with 38 C.F.R. § 3.385, as shown on the March 2012 VA examination.  Accordingly, the first criterion for establishing service connection, a current disability, has been met.  

A review of the Veteran's DD Form 214 reveals that he served as a teletype interceptor during his Army service.  The Veteran's descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  Accordingly, the second criterion for establishing service connection, an in-service event or injury, has been met.  Thus, the question becomes whether the current disability is related to service.  Upon review of the record, the Board finds that the most probative evidence is against the claim.

The Veteran's service treatment records include a July 1969 enlistment audiogram that showed pure tone thresholds of 5, 5, 5 and 15 decibels in the left ear at 500, 1000, 2000, and 4000 Hertz (specified frequencies).  Further, the Veteran's October 1972 separation audiogram showed pure tone thresholds of 10, 0, 0, and 10 decibels in the left ear at the specified frequencies.  The service audiograms do not reflect hearing loss in the left ear rising to the level of a disability in accordance with 38 C.F.R. § 3.385.  

The first indication of a left ear hearing loss disability was not shown until a 2011 audiogram.  The March 2012 VA examination confirmed the presence of hearing loss disability pursuant to 38 C.F.R. §3.385.  Thus, there is no competent evidence of left ear hearing loss disability during service or within one year following discharge from service.  Accordingly, competent evidence linking the current hearing loss in the left ear with service is required to establish service connection.  Upon review of the record, the Board finds that the most probative evidence is against the claim.

Although the Veteran underwent an examination in March 2012 and the VA examiner provided an opinion concerning the relationship between the Veteran's current hearing loss and service, the opinion did not distinguish between the right and left ears and was found to be insufficient.  

Per the March 2015 remand, an addendum opinion was provided in December 2016.  At that time the examiner opined that the Veteran's left ear hearing loss     was less likely than not a result of the Veteran's military service, to include his noise exposure therein.  The examiner explained that there was no evidence of a hearing injury during the Veteran's military service because service treatment records revealed normal hearing within the specified frequencies in the left ear        at enlistment and upon separation from service, and there were no significant threshold shifts noted during service.  The examiner also cited to a study by the Institute of Medicine which concluded that there was no sufficient scientific basis for the existence of delayed onset hearing loss, long after the cessation of the noise exposure.  Further, addressing lay evidence submitted by the Veteran's child that the Veteran had hearing loss in the 1980s, the examiner stated that there was evidence that the Veteran had hearing loss at enlistment in the right ear in 1969 which was a moderate hearing loss in the right ear upon his release, but there was not a significant threshold shift from enlistment to separation in either ear.  As this opinion was provided following a thorough review of the claims file, and included a detailed rationale that cited to medical literature, the Board finds this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion to the contrary.

The Board notes that the Veteran has submitted buddy statements from his wife and child who have attested to his hearing loss.  However, the statements simply address the symptomatology the Veteran experienced after service and are merely conclusory as to the suggestion of a link to service.  The Board has also not overlooked the Veteran's assertions that his hearing loss is related to his active service. Nevertheless, the Veteran and his witnesses have not shown that they have specialized training sufficient to render an opinion on the extent and etiology of hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In        this regard, the diagnosis and etiology of hearing loss are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, their opinions as to the diagnosis or etiology of the Veteran's hearing loss are not competent medical evidence.  The Board finds the audiometric testing in service and the opinion of the December 2016 VA examiner to be of significantly greater probative weight than the lay assertions of the Veteran, his wife and child as to the onset and etiology of his current left ear hearing loss disability.

In sum, the preponderance of the competent and probative evidence indicates that the Veteran did not have a left ear hearing loss disability consistent with 38 C.F.R. § 3.385 in service or for many years thereafter, and that his current left ear hearing loss disability is not related to military service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and service connection for left ear hearing loss is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56 (1990).


ORDER

Entitlement to service connection for hearing loss of the left ear is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


